


Exhibit 10-s-1

 

NON-EMPLOYEE DIRECTORS’ COMPENSATION SUMMARY

 

Our non-employee directors receive a retainer at the rate of $100,000 per year
for service on our board of directors, payable in cash (in quarterly
installments of $25,000 at the beginning of each quarter).  This structure is
effective November 19, 2010, for existing directors and is effective upon
appointment for any new director (prorated as appropriate).

 

Under the 2006 Long-Term Incentives Plan, which has been approved by our
shareowners and amended by the Board of Directors (the “Plan”), each director
has the option each year to determine whether to defer all or any part of the
cash portion of his or her retainer by electing to receive additional restricted
stock units of our common stock valued at the Fair Market Value (as defined in
the Plan) on the date the cash portion of the retainer payment would otherwise
be paid.

 

Under the Plan, each non-employee director upon election as a director is
granted an award of restricted stock units of our common stock determined by
dividing $200,000 by the Fair Market Value on the date of such initial
appointment.  In addition, each non-employee director is granted an award of
restricted stock units of our common stock on an annual basis immediately after
each annual meeting of our shareowners beginning with the shareowners’ meeting
following the first anniversary of Board service.  Such award is determined by
dividing $100,000 by the Fair Market Value on the date of the shareowners’
annual meeting.

 

An Audit Committee annual fee is paid to the Audit Committee Chair at a fixed
annual rate of $10,000 and the other Audit Committee members (excluding the
Chair) at a fixed rate of $5,000 each to be paid in cash (quarterly in
advance).  Each Audit Committee member (including the Chair) has the option each
year to determine whether to defer all or any part of his

 

--------------------------------------------------------------------------------


 

or her Audit Committee annual fee by electing to receive additional restricted
stock units of our common stock valued at the Fair Market Value on the date the
cash retainer payment would otherwise be paid.

 

An annual fee is paid to the Compensation Committee Chair at a fixed annual rate
of $10,000, an annual fee is paid to the Board Nominating and Governance
Committee Chair at a fixed annual rate of $5,000 and an annual fee is paid to
the Technology Committee Chair at a fixed annual rate of $5,000, each to be paid
in cash (quarterly in advance).  Each of these Committee Chairs has the option
each year to determine whether to defer all or any part of his or her annual fee
by electing to receive additional restricted stock units of our common stock
valued at the Fair Market Value on the date the cash retainer payment would
otherwise be paid.

 

--------------------------------------------------------------------------------
